Exhibit 10.2

OPTION AGREEMENT

AND

ESCROW INSTRUCTIONS

THIS OPTION AGREEMENT (the “Agreement”) is entered into as of this 22nd day of
November, 2011 (the “Effective Date”), between LAKES KEAN ARGOVITZ
RESORTS-CALIFORNIA, a Delaware limited liability company as optionor (“Seller”),
and the JAMUL INDIAN VILLAGE, a federally recognized Indian Tribe as Optionee
(“Buyer”).

RECITALS

A. Seller is the owner of approximately 98 acres of land located adjacent to the
Jamul Indian Village reservation in San Diego County, legally described in
Exhibit A attached hereto including any and all buildings, structures, wells, or
other improvements thereon; any and all timber, trees, plants and other crops
located thereon; if owned by Seller, any and all oil, gas, water, riparian
rights, appropriative rights and mineral rights appurtenant thereto, all
easements, rights-of-way, road agreements and other rights or entitlements
appurtenant thereto, and any and all permits and approvals relating thereto
(collectively, the “Property”).

B. Seller desires to grant an option to purchase the Property to Buyer and Buyer
desires to accept such option from Seller, upon the terms and conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Grant of Option. In consideration of the mutual promises and covenants set
forth in this Agreement, Seller grants to Buyer the exclusive right and option
(the “Option”) to purchase the Property upon the terms and conditions set forth
in this Agreement. In consideration of the Option, Buyer shall pay $100.00 to
Seller, which amount shall be deposited with Escrow Agent and applied toward the
Purchase Price at Closing.

 

2. Term of Option. The term of the Option (the “Option Term”) shall commence on
the Effective Date of this Agreement and shall terminate on the date which is
eighty three (83) months following the Effective Date unless earlier terminated
pursuant to Section 24 herein. The Option Term shall be extended for one
(1) additional term of sixty (60) months on the same terms and conditions as set
forth herein, provided that (i) Buyer has exercised its right to extend that
certain Development Agreement (defined in Section 5) and (ii) Buyer pays $100.00
as consideration for the extended Option Term. During the Option Term, Seller
shall not enter into any agreement to sell, transfer, or lease the Property.

 

3. Method of Exercise of Option. Buyer may exercise the Option at any time after
the date hereof and prior to the expiration of the Option Term, by written
notice to Seller and Escrow Agent (defined in Section 7) (the “Option Exercise
Date”). If Buyer exercises the Option, Seller and Buyer shall close this
transaction in accordance with the terms of this Agreement on the date specified
by Buyer in its written notice to Seller, which date shall be no later than
ninety days after the Option Exercise Date (the “Closing Date” or “Closing”)



--------------------------------------------------------------------------------

4. Development Activities. During the Option Term, Buyer shall, upon the written
consent of Seller (such consent not to be unreasonably withheld), have the
exclusive right to file any requests, applications or other submittals for
governmental approvals or other proposed changes to the current entitlements for
the Property that require discretionary action on the part of any governmental
agency except that Seller shall have the authority to file any requests,
applications or submittals that are (i) required by law; (ii) are necessary to
protect Seller’s ownership interest in the Property; or (iii) determined, after
consultation with Buyer, to be in the best interest of development of the
Property and consistent with Buyer’s development plans. Buyer shall provide
copies thereof to Seller. Seller agrees that it will reasonably assist Buyer
(provided that such assistance is at no cost to Seller) in its efforts to obtain
any approvals for Buyer’s proposed development of the Property which Seller has
approved, including without limitation, executing any documentation required by
any governmental agency to process Buyer’s submittals and applications for
development of the Property. In addition, during the Option Term, Buyer and
Buyer’s agents shall have the right to enter upon the Property, at reasonable
times during normal business hours for the purpose of conducting physical and
other inspections and investigations of the Property.

 

5. Purchase and Sale Agreement. If Buyer exercises the Option in accordance with
the terms of this Agreement, Seller agrees to sell, and Buyer agrees to
purchase, the Property without warranty or other recourse except (i) as set
forth in the grant deed to be delivered to Buyer, and (ii) as to any mortgages
or other deeds of trust on the Property which Buyer agrees it shall grant to
Seller on the Closing to secure the Buyer’s obligations under the
Pre-Development, Development and Financing Arrangement Agreement between Seller
and Buyer executed on even date herewith (“Development Agreement”), and on such
other terms and conditions as set forth in this Agreement.

 

6. Purchase Price. The total purchase price that Buyer agrees to pay for the
Property is an amount equal to the acquisition price and expenses incurred by
Seller in connection with ownership of the Property up to the Closing (the
“Purchase Price”), and shall be payable to Seller on the date of Closing. The
acquisition price and expenses incurred to date are detailed on Exhibit B
hereto.

 

7. Escrow. An escrow for this transaction shall be established with Chicago
Title Company (Ken Cyr, Escrow Agent), 2365 Northside Dr., Suite 500, San Diego,
CA 92108, (619) 521-3555, Fax (619) 521-3608 (hereinafter “Escrow Agent”) on
behalf of Chicago Title Insurance Company and Escrow Agent is hereby employed by
the parties to handle the escrow. This Agreement shall constitute escrow
instructions and a fully executed copy hereof shall be deposited with Escrow
Agent for this purpose. Should Escrow Agent require the execution of its
standard form printed escrow instructions, Buyer and Seller agree to execute the
same; however, such instructions shall be construed as applying only to Escrow
Agent’s employment, and if there are conflicts between the terms of this
Agreement and the terms of the printed escrow instructions, the terms of this
Agreement shall control. In no event shall the parties be required to execute
any printed escrow instructions that purport to exculpate Escrow Agent from
their own negligent conduct, willful misconduct, breach of written instructions
or bad faith acts.

 

2



--------------------------------------------------------------------------------

8. Closing Costs; Prorations and Apportionments. Upon the Closing, Buyer agrees
to pay all closing costs, escrow charges and recording costs, and the full cost
of the standard portion of the Owner’s Title Policy in the amount of the
Purchase Price, and any other expense related to the transfer of the Property,
including all assessments on the Property, if any. Seller shall, without cost to
Buyer, be obligated to remove at or prior to Closing, all judgment liens,
federal or state income or sales tax liens, lis pendens affecting the Property,
financing encumbrances, mortgages, deeds of trust, or other consensual monetary
liens, mechanics’ or materialmen’s liens or encumbrances against the Property or
imposed on the Property as a result of Seller’s (or its employees, agents’,
contractors’, subcontractors’ or affiliates’) actions or omissions, or
improvements made to, or services rendered in connection with, the Property at
the request of, or on behalf of Seller (collectively, “Encumbrances”). Seller
shall also terminate any possessory agreements, licenses and operating
agreements that affect the Property prior to Closing. Notwithstanding the
foregoing, Seller shall not be required to remove any Encumbrances, agreements
or licenses that were attached to, or affecting, the Property that were so
attached or affecting the Property at the request of Buyer.

 

9. Possession; Closing Documents. At Closing and upon payment of the Purchase
Price, Seller shall convey title to the Property to Buyer by the form of a grant
deed attached hereto as Exhibit C (the “Deed”). Possession of the Property shall
be delivered to Buyer upon the Closing.

 

10. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows: Seller (i) is duly organized (or formed), validly
existing and in good standing under the laws of its state of organization or
formation and, as and to the extent required by applicable laws, of the state in
which the Property is located, (ii) is authorized to consummate the transaction
contemplated herein and fulfill all of its obligations hereunder, and (iii) has
all necessary power to execute and deliver this Agreement and to perform all of
its obligations hereunder. This Agreement has been duly authorized by all
requisite partnership, corporate or other required action on the part of Seller
and is the valid and legally binding obligation of Seller, enforceable in
accordance with its respective terms.

 

11. Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as follows: Buyer has the power to own its property and carry
on its business as and where it is now conducted and has the power and
unrestricted authority to enter into this Agreement and perform its obligations
and consummate the transactions contemplated under this Agreement. This
Agreement has been duly authorized, executed and delivered by Buyer and is the
legal, valid and binding obligation of Buyer, and does not violate any
provisions of any agreement or judicial order to which Buyer is a party or to
which it is subject.

 

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective legal representatives, successors, assigns, heirs,
and devisees of the parties. Buyer may assign this Agreement without the prior
written consent of Seller.

 

13. Risk of Loss. The risk of loss or damage to the Property until the Closing
shall be borne by Seller.

 

14.

Condemnation. If prior to the Closing all or a “material” portion of the
Property shall be taken by condemnation or eminent domain, this Agreement shall
be automatically terminated and

 

3



--------------------------------------------------------------------------------

  thereupon neither party shall have any further liability or obligation to the
other. If prior to the Closing less than a “material” portion of the Property
shall be taken by condemnation or eminent domain, then Buyer shall accept title
to the Property subject to the taking, in which event at the Closing the
proceeds of the award or payment shall be assigned by Seller to Buyer and any
monies theretofore received by Seller in connection with such taking shall be
paid over to Buyer. As used in this Section, (i) a “taking” of the Property by
condemnation or eminent domain shall include an agreement in lieu of
condemnation or eminent domain proceedings between the Seller and the
governmental authority seeking to acquire the Property or applicable portion
thereof and (ii) “material” shall mean any portion of the Property that is
(A) contiguous to the Buyer’s existing property, (B) necessary or desirable for
the construction of the roadway to be constructed within the Property or
(C) necessary or desirable for the construction or development of the project
intended to be developed by Buyer as identified in the plan to be developed by
Buyer.

 

15. Notices. Unless otherwise provided herein, any notice required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given the day after such notice was deposited with a nationally-recognized
overnight delivery service, or the date sent by confirmed telecopy, and
addressed as follows:

 

If to Buyer:

  

Jamul Indian Village

P.O. Box 612

14191 Hwy 94 #16

Jamul, CA 91935

Attn: Chairman

Fax: 619-669-4817

With a copy to (which copy shall not constitute notice to a Party):

  

Stephen M. Hart

Lewis & Roca LLP

40 North Central Avenue

Phoenix, AZ 85004-4429

Telephone: (602) 262-5787

Facsimile: (602) 734-4009

If to Seller:

  

Lakes Jamul Development, LLC

130 Cheshire Lane

Minnetonka, MN 55305

Attn: Timothy J. Cope

Fax: (952) 449-7064

 

4



--------------------------------------------------------------------------------

With a copy to (which copy shall not constitute notice to a Party):

  

Damon E. Schramm, Esq.

Vice President—General Counsel

Lakes Entertainment, Inc.

130 Cheshire Lane, Suite 101

Minnetonka, Minnesota 55305

Telephone: (952) 449-7069

Fax: (952) 449-7068

or such other address as either party may from time to time specify in writing
to the other by means of a notice given in accordance with this provision.

 

16. Amendments. Except as otherwise provided herein, this Agreement may be
amended or modified only by a written instrument executed by Seller and Buyer.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

18. Merger of Prior Agreements. This Agreement, including the exhibits hereto,
constitutes the entire agreement between the parties with respect to the
purchase and sale of the Property and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.

 

19. Enforcement. In the event either party hereto fails to perform any of its
obligations under this Agreement or in the event a dispute arises concerning the
meaning or interpretation of any provision of this Agreement, the defaulting
party or the party not prevailing in such dispute, as the case may be, shall pay
any and all costs and expenses incurred by the other party in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys’ fees (and such other party shall be entitled to
recover such costs and expenses from the defaulting party or the non-prevailing
party, as the case may be).

 

20. No Joint Venture /Third Party Beneficiaries. Seller and Buyer intend that
the relationships created hereunder be solely that of optionor and optionee.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Seller and Buyer nor to
grant Buyer any interest in the Property. This Agreement is solely for the
benefit of Seller and Buyer and nothing contained in this Agreement shall be
deemed to confer upon anyone other than Seller and Buyer any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations hereunder are
imposed solely and exclusively for the benefit of Buyer and Seller and no other
person shall have standing to require satisfaction of such conditions in
accordance with their terms

 

21. Time of the Essence. Time is of the essence in the performance of this
Agreement.

 

22. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement. To facilitate execution of this
Agreement, the parties may execute and exchange by telephone facsimile or
electronic mail counterparts of the signature pages which facsimile or
electronic mail counterparts shall be binding as original signature pages.

 

5



--------------------------------------------------------------------------------

23. Memorandum of Option A memorandum of this Agreement or other encumbrance
evidencing the Option shall be filed or recorded in the real property records of
the county where the Property is located.

 

24. Termination. This Agreement may be terminated by either party on the same
terms and conditions as are applicable to terminating the Development Agreement
as set forth in Article 9 thereof.

 

25. Sovereign Immunity Waiver; Arbitration. The provisions of Article 10 of the
Development Agreement apply to this Agreement and is incorporated by reference,
including, without limitation, the sovereign immunity waiver, limitations on
recourse and arbitration provisions contained therein; provided however that
each of the same are amended such that the arbitration provisions shall not
apply to any future deed of trust or mortgage on the Property in favor of Seller
to the extent necessary so as to permit Seller under applicable California law
to enforce and foreclose on any such deed of trust or mortgage.

IN WITNESS WHEREOF, the parties have executed this Option Agreement effective on
the date written above.

 

SELLER:

 

 

LAKES KEAN ARGOVITZ RESORTS-CALIFORNIA,

a Delaware limited liability company.

 

By:   /s/ Timothy J. Cope Name:   Timothy J. Cope Title:   President

 

BUYER:

 

 

JAMUL INDIAN VILLAGE,

a federally recognized Indian Tribe

 

By:   /s/ Ray Hunter Name:   Ray Hunter Title:   Chair

 

6



--------------------------------------------------------------------------------

EXHIBIT A

(Legal Description of Property)

 

7



--------------------------------------------------------------------------------

EXHIBIT B

(Acquisition Price and Expenses)

 

8



--------------------------------------------------------------------------------

EXHIBIT C

(Deed)

When recorded return to,

and send tax statements to:

Stephen M. Hart

Lewis & Roca LLP

40 North Central Avenue

Phoenix, AZ 85004-4429

 

 

(Space above this line for Recorder’s use)

GRANT DEED

LAKES KEAN ARGOVITZ RESORTS-CALIFORNIA, a Delaware limited liability company
(“Grantor”), for good and valuable consideration paid in hand to Grantor by
JAMUL INDIAN VILLAGE, a federally recognized Indian Tribe (“Grantee”), the
receipt and sufficiency of which is hereby acknowledged, has GRANTED, BARGAINED
SOLD and CONVEYED, and by these presents does GRANT, BARGAIN, SELL and CONVEY
unto Grantee all of Grantor’s right, title and interest in and to that certain
parcel of land located in San Diego County, California, and legally described in
Exhibit A attached hereto, together with all buildings, improvements and
fixtures located thereon and owned by Grantor as of the date hereof and all
right, title and interest, if any, that Grantor may have in and to all rights,
privileges and appurtenances pertaining thereto including all of Grantor’s
right, title and interest, if any, in and to all rights-of-way, open or proposed
streets, alleys, easements, strips or gores of land adjacent thereto (herein
collectively called the “Real Property”).

See the legal description set forth in Exhibit A attached and incorporated by
this reference (the “Property”).

This conveyance is made by Grantor and accepted by Grantee subject to all
covenants, conditions, restrictions, and other matters of record in the office
of the County Recorder of San Diego County, California, and non-delinquent
general, special and supplemental real property taxes and assessments.

[remainder of page intentionally blank]

 

9



--------------------------------------------------------------------------------

Dated:                                     

GRANTOR:

LAKES KEAN ARGOVITZ RESORTS-CALIFORNIA,

a Delaware limited liability company

 

By:     Name:     Its:    

State of Minnesota

County of Hennepin

 

On          before me,         ,          (here insert name and title of the
officer)          

personally appeared                                          
                        who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                          
                               

(Seal)                                                     

 

10